Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered October 19, 1999, convicting him of criminal possession of a forged instrument in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The prosecution called an undercover police officer, who testified that she purchased counterfeit money from the defendant. Any minor testimonial inconsistencies do not render the testimony of the prosecution witness incredible as a matter of law (see People v Morris, 244 AD2d 361). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J.P., Crane, Cozier and Rivera, JJ., concur.